DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3 and 4, claim 1 recites that the nonwoven fabric is prepared without performing a post processing selected from the group consisting of processing, emboss 
Additionally, it is unclear what the first instance of “processing” set forth in the Markush Group necessarily entails, as “processing” is general and not specific.
Additionally, it is unclear at what point a process is a “post process,” as it is unclear if one of the processes, such as set forth above, could occur during the formation of the nonwoven without being considered “post processing.”  For example, since the fibers are fused, which requires heating of the fibers, it is unclear how the process of fusing the fibers as claimed is distinguished from post processing, which similarly could include heating of the fibers.  Note that Applicants’ specification does not appear to define “post processing.”  Without further guidance, any processing by the prior art will not be considered post processing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as obvious over WO 2014/208671 to Sasaki (with US Pub. No. 2016/0145782 cited as the English equivalent).
Regarding claims 1, 3 and 4, Sasaki teaches a flame retardant nonwoven fabric made of fibers mainly composed of amorphous polyetherimide having a melt viscosity of 330°C and an 2 (Id., paragraphs 0025, 0026).  Note that the thicknesses and basis weights disclosed by Sasaki equal densities within the claimed range.  Sasaki teaches thermally fusing some or all of amorphous polyetherimide fibers in a separate embodiment (Id., paragraphs 0008, 0031).  Sasaki teaches that a high fusion temperature results in decomposing a polymer during fusion (Id., paragraph 0017).
Regarding the claimed proportion of parts with a density exceeding 0.4 g/cm3 and the claimed fiber fusion ratio and the average area of the fused parts, as set forth above, Sasaki teaches thermally fusing some or all of amorphous polyetherimide fibers in a separate embodiment.  Additionally, Sasaki teaches a substantially similar and overlapping density, and vertical strength as claimed.  Therefore, the resulting fabric comprises a substantially similar structure and properties as claimed.  Additionally, since Sasaki teaches an exemplary average fiber diameter of 2.2 µm (Sasaki, Example 1), and since suggests thermally fusing some of the fibers and the desirable properties resulting from the fabric such that the fabric comprises the properties set forth above, it is reasonable for one of ordinary skill in the art to expect that the area where the fibers are fused would reasonably correlate to the collective average fiber diameter of the fibers fused.  Additionally, based on the parameters set forth in the prior art, and the teaching that some or all of the fibers are fused, one of ordinary skill could reasonably determine the amount of fusing and the degree of fusing, in order to arrive at the properties desired by the prior art.

Note that since it is unclear what the limitation directed to post processing necessarily entails, since Sasaki teaches fusing some of the fibers, the fusing of the fibers does not appear to be formed post process. 

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as obvious over WO 2014/208671 to Sasaki (with US Pub. No. 2016/0145782 cited as the English equivalent) in view of US Pub. No. 2010/0317248 to Chang.
Regarding claims 1, 3 and 4, Sasaki appears to render obvious the claimed fiber fusion ratio.  Alternatively, as set forth above, Sasaki teaches thermally fusing some or all of amorphous polyetherimide fibers in a separate embodiment, wherein the fabric comprises a substantially similar and overlapping density, and vertical strength as claimed.  
Additionally, Chang teaches fabrics including a low-melting fiber and a flame retardant fiber (Chang, Abstract, paragraphs 0012-0020).  Chang teaches that “fabrics” refers to all fabrics including non-woven fabrics and laminated fabrics and webs (Id., paragraph 0030).  Chang teaches that the low-melting fiber has a fusion rate of 30 to 100% (Id., paragraph 0012), wherein the fusion rate is a measure of the stiffness or shape stability of the fabric imparted when the low-melting fiber is fused to the other fiber (Id., paragraph 0038).  Chang teaches that the fabric 
Although Chang primarily teaches woven fabrics, Chang also clearly indicates that “fabrics” include non-woven fabrics, laminated fabrics and webs.  Therefore, one of ordinary skill would clearly associate the structure and benefits set forth in Chang with such fabrics.  Additionally, Chang establishes that the fiber fusion rate, including rates that overlap with the claimed ranges, predictably influence the stiffness or shape stability of the fabric, which includes uses where the fabric comprises flame retardant fibers and properties.  Additionally, as set forth above, it is reasonable for one of ordinary skill in the art to expect that the area where the fibers are fused would reasonably correlate to the collective average fiber diameter of the fibers fused.  Additionally, based on the parameters set forth in the prior art, and the teaching that some or all of the fibers are fused, one of ordinary skill could reasonably determine the amount of fusing in order to arrive at the properties desired by the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of Sasaki, and adjusting and varying the fiber fusion rate of the fibers, as taught by Chang, including the average area of the parts fused, such as within the claimed ranges, motivated by the desire of forming a conventional fabric which comprises a fiber fusion rate known in the art as being predictably suitable for fabrics, where physical properties, shape stability, inherent flexibility, and capability of being rolled are desired.

Response to Arguments
Applicants’ arguments filed April 29, 2021, have been fully considered but they are not persuasive. Applicants argue that Sasaki and Chang fail to disclose or suggest the claimed fabric, to which post processing such as calendar processing, emboss processing, spunlace processing or the like has been performed.  Examiner respectfully disagrees.  The claimed invention does not require the absence of each of calendar processing, emboss processing, spunlace processing or the like, as the claims only requires the fabric prepared without post processing selected from the 
Additionally, for the reasons set forth above, the recitation of the fabric being prepared without performing a post processing is unclear, as it is at least unclear at what point a process is a “post process.”  Therefore, it is unclear if the limitation necessarily differentiates the claimed invention from the invention of the prior art.
Additionally, regarding the average area of the fused parts, as set forth above, the prior art establishes a substantially similar structure and composition, having substantially similar and overlapping properties, such as vertical strength and density, wherein some or all of amorphous polyetherimide fibers having a diameter between 1-10 µm, such as 2.2 µm, are fused.  Based on the parameters set forth in the prior art, and the teaching that some or all of the fibers are fused, one of ordinary skill could reasonably determine the amount of fusing and the degree of fusing, in order to arrive at the properties desired by the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786